Citation Nr: 1501366	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-23 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for a right knee disability. 

2. Entitlement to service connection for a left knee disability. 

3. Entitlement to a skin disability (excluding service-connected tinea pedis and tinea unguis of toes and fingers). 

4. Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently 50 percent disabling. 

5. Entitlement to an initial increased rating for tinea pedis and tinea unguis of the toes and fingers, currently noncompensable. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1967 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating action of the Department of Veterans Affairs Regional Office (RO) in Reno, Nevada. In that decision the RO granted service connection for PTSD and assigned a 10 percent rating.  Service connection was also granted for tinea pedis and tinea unguis of the toes and fingers, with a noncompensable evaluation.  Finally, the decision denied service connection for "skin," right knee and left knee conditions. 

In August 2012, the Decision Review Officer issued a decision concurrent with the statement of the case, increasing the PTSD rating to 50 percent. 

In March 2013, the Veteran testified before the undersigned at a hearing. The transcript has been reviewed and is in the file. 

The issue of whether there is new and material evidence to reopen a claim of service connection for the residuals of a fungal infection (to include a fungus condition in the bloodstream or fungemia) has been raised by the record in the October 2011 claim (see also October 26, 2011 VA psychiatry consultation and Board Transcript, pp 20-21), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required. 


REMAND

In an October 25, 2011 VA note and in other records, the Veteran reported receiving Social Security Administration (SSA) benefits which were possibly disability benefits. On remand, the AOJ should request and associate these records (or a negative response for records) with the file. 38 C.F.R. § 3.159(c)(2) (2014).

The AOJ should also ensure updated records and those from VA Long Beach (see September 2011 VA Agent Orange registry examination where records from 2000 are mentioned, as well as Board hearing transcript, pp 13-14), are requested and associated with the file. Id. 

The Veteran was not provided a VA examination for knee disabilities, but there is competent medical evidence of current bilateral knee disabilities; competent evidence establishing that the Veteran had knee pain in service; and evidence of post-service treatment for knee disabilities. 38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2014). The low threshold needed to get a VA examination for knee disabilities has been met. 

Although the Veteran was afforded a skin examination in February 2012, this examination did not discuss the etiology of all noted skin problems; to include tinea corporis.  Further, this examination did not discuss past skin-related diagnoses, to include: onychomycosis (see July and September 2011 VA records); tinea cruris (see September 2011 VA record); and candidiasis of "skin and nails" (See January 2012 VA PTSD examination report). Further, a June 2012 VA dermatology consultation report showed the Veteran did not have tinea clinically, but rather had candida and possibly intertrigo. On remand, the etiology or existence of each of these conditions must be discussed in the examination report. See 38 C.F.R. § 3.159(c)(4)(i). 

Further, the February 2012 examiner, in addressing the percentage of area affected, checked the boxes for infections of the skin and also for cutaneous manifestations of collagen vascular disease (see pp 19-20 of VA examination report).  The latter category should be further explained by the examiner. Id. 

Finally, an updated psychiatric examination is requested for the service-connected PTSD disability, as the testimony provided at the March 2013 hearing indicates a worsening of symptomatology. Id. 

Accordingly, the case is REMANDED for the following action:

1. Request all Social Security Administration (SSA) records, including decisions and records considered in those decisions. If unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2014). 

2. Associate all relevant and updated VA records with file, to include all VA Long Beach records. If unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2014). 

3. Schedule the Veteran for an examination with a VA examiner who is qualified to determine the nature and etiology of any diagnosed knee disability. A copy of this remand and the claims file should be provided to the opinion writer in conjunction with the examination. 

After examination, the examiner should review the entire file, to include the following records:

* April 1966 report of medical examination (RME) noting clinical evaluation of the knees was abnormal, but that there was no instability or ankylosis and the Veteran was fit for service;

* April 1966 report of medical history (RMH) showing he denied a trick/locked knee but had a history of torn ligaments in the left knee in 1964 while playing football, with no sequelae; 

* October 1968 separation RME and RMH showing a clinical evaluation of the lower extremities to be normal and that he denied having a trick/locked knee or other joint complaints; 

* A July 1994 CT hospital record showing a normal gait;

* A June 1995 claim where he did not complain of knee problems; 

* A March 2011 VA X-ray showing moderate varus deformities with rather marked degenerative joint disease and actual lateral subluxation of both proximal tibias; 

* An August 2011 VA discharge diagnosis of right TKA;

* An October 2011 VA physical therapy record showing the Veteran reported stepping off a curb in 1988, hearing a "pop" to the right knee and an increase in pain through the years;

* An October 2011 claim for a bilateral knee condition due to service in Vietnam or wear/tear in service (see also Board transcript, p 8); and

* March 2013 Board transcript, pp 3-11, 18-20. 

After reviewing the relevant records mentioned above and performing an examination, the examiner should answer the following questions:

* Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed right knee disability was incurred in or related to service? 

* Did a left knee disability clearly and unmistakably pre-exist service? 

o If so, is it also clear and unmistakable that the left knee disability did not increase in severity in service? 

o If a left knee disability increased in severity in service, was the increase due to the natural progress of the disease? 

* If a left knee disability did not pre-exist service, or was not clearly and unmistakably aggravated therein, is there is a 50 percent probability or greater that it had its clinical onset in service or is otherwise related to service?

The examiner should explain all conclusions made and support them with an accurate citation to the pertinent facts of the case.

4. Schedule the Veteran for an examination with a VA examiner who is qualified to determine the nature and etiology of any diagnosed skin disability as well as the current severity of the service-connected tinea pedis and tinea unguis. A copy of this remand and the claims file should be provided to the opinion writer in conjunction with the examination. 

After examination, the examiner should review the entire file, to include: 

* tinea corporis (see February 2012 VA examination report);

* onychomycosis (see July and September 2011 VA records); 

* tinea cruris (see September 2011 VA record);

* candidiasis of "skin and nails" (see January 2012 VA PTSD examination report); and 

* A June 2012 VA dermatology consultation report showed the Veteran did not have tinea clinically, but candida and possibly intertrigo.

After reviewing the relevant records mentioned above and performing an examination, for each skin disability found upon examination and for the ones mentioned above (except tinea pedis and tinea unguis), the examiner should state: 

* Is it at least as likely as not that any skin disability is related to herbicide exposure?

* Is it at least as likely as not (a 50 percent or greater probability) that any skin disability was incurred in service? 

For the service-connected tinea pedis and tinea unguis, all examination findings should be clearly reported to allow for application of VA's rating criteria for skin disorders, including: 

* the percent of the entire body affected;

* the percent of exposed areas affected; and

* whether systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, since October 2011. 

The examiner should explain all conclusions made and support them with an accurate citation to the pertinent facts of the case.  The reference in the prior February 2012 examination to cutaneous manifestations of collagen vascular disease should also be explained.  Specifically, is this a proper categorization of the Veteran's tinea pedis and tinea unguis?  What other categorizations, if any, are appropriate (e.g., dermatitis, infections of the skin, etc).  

5. Schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD. The claims folder and a copy of this remand must be made available to the examiners in conjunction with the examination. A notation to the effect that a records review took place should be included in the report. All necessary testing should be conducted. 

The examiner is requested to determine: 

* all current manifestations associated with the Veteran's service-connected psychiatric disability and to comment on their severity and

* the degree of social and occupational impairment caused by the disability currently. 

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

6. Re-adjudicate the claims. If the decision remains in any way adverse to the Veteran, provide him and his representative with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals (Court) for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 

 

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014). 

